9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Bryan YORK, Appellant,v.Dick MOORE;  R. W. Dunsieth, Major;  John Edward Pemberton, Appellees.
No. 93-2353.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 10, 1993.Filed:  November 15, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Bryan York, a Missouri inmate, timely appeals from the District Court's1 order dismissing his 42 U.S.C. Sec. 1983 complaint.  We affirm the dismissal of the complaint for the reasons stated in the District Court's opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri